Title: John Lloyd to the Commissioners, 4 February 1779
From: Lloyd, John
To: Franklin, Benjamin,Lee, Arthur,Adams, John,First Joint Commission at Paris


     
      Nantes feby. 4. 1779
     
     The Letter which Your Honors have been pleased under date of the 26th of last month, to address to several American Gentlemen, came duly to hand.
     Although I am not authorized to reply to it, nevertheless I should think, there would be a failure in the points of respect, and politeness, if the receipt of it, was not acknowledged. The reason why it is not done jointly, I believe proceeds from the Gentlemens being disinclined to give any advice, upon the head of the Free Ports. The subject is important, and as the Commerce of all the States is interested therein, I imagine they apprehend that they might be justly censured by their Countrymen should they presume to say what Your Honors ought to do in the matter.
     The weather is become very moderate, and I hope in the course of a few days the River will be so free of Ice, as to permit the Vessels to be got ready for Sea.
     With great respect I have the honor to be Your Honors Most Obedt. Serv,
     
      John Lloyd
     
    